Citation Nr: 1231021	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  07-11 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to June 26, 2007 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 50 percent from June 26, 2007 for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision review officer decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

While the Veteran has been granted a rating increase for PTSD during the pendency of his appeal in a September 2010 decision review officer decision, this rating does not represent the highest possible benefit.  Accordingly, these issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2012, the Veteran testified at a hearing before the Board by videoconference from the Houston RO hearing facility in San Antonio, Texas.  A transcript of the proceeding is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that some are non-duplicative of those in the paper claims file and are for potentially relevant to the issues decided in this matter.  Specifically, the Virtual VA file contains evidence of the Veteran's VA treatment from January 2009 through November 2011, mostly medication management.  These documents were considered by the RO when the Veteran's claim was last adjudicated in December 2011.  As such, the Board notes that it considered these records as well as the paper claims file in deciding this case.



FINDINGS OF FACT

1.  For the period prior to June 26, 2007, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal), with symptoms that include sleep disturbance with nightmares and erratic sleep, avoidance, depressed mood, and anger.  Difficulty in establishing or maintaining effective work and social relationships, with symptoms such as a flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, and/or impaired abstract thinking, has not been shown.

2.  For the period from June 26, 2007, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, with symptoms that include a history of flashbacks, sleep disturbance including nightmares, avoidance symptoms, irritability and anger, diminished interest in activities, difficulty concentrating, and occasional depressed mood.  An inability to establish and maintain effective relationships, with symptoms such as illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, spatial disorientation, neglect of personal appearance and hygiene, and/or difficulty in adapting to stressful circumstances (including work or a worklike setting), has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent prior to June 26, 2007 for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a disability rating in excess of 50 percent from June 26, 2007 for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claims on appeal are deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  The Veteran received the required notice in December 2003 and April 2006 (Dingess/Hartman).  Although the April 2006 letter was after the initial adjudication of the Veteran's service connection claim, courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

With respect to VA's duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that identified VA treatment records have been associated with the claims file.  The Veteran was afforded a VA examination in relation to his service-connection claim, as well as two subsequent examinations to ascertain the current severity of the service-connected disability.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran's written statements are of record, and he was afforded a videoconference hearing before the Board in which he provided testimony.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claim file.  The Board finds that VA has complied with the VCAA assistance requirement.

Based on the foregoing reasons, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Initial Rating - PTSD

The Veteran contends that he is entitled to a higher disability evaluation for his service-connected PTSD.

Legal Criteria

Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection is in effect for PTSD evaluated at 30 percent disabling prior to June 26, 2007 and 50 percent thereafter under the Rating Schedule at 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under these criteria, a 30 percent disability rating is warranted for PTSD manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (e.g., forgetting names, directions, and recent events).

A 50 percent disability rating is warranted for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for PTSD manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted for PTSD manifested by total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Analysis

Upon careful review of the entire record, the Board finds that the demonstrated symptomatology of Veteran's PTSD is consistent with a 30 percent disability rating for the period prior to June 26, 2007, and 50 percent thereafter, under Diagnostic Code 9411.

In March 2005, the Veteran was afforded a VA psychiatric examination as part of his service connection claim.  The Veteran's claims file was reviewed in conjunction with the examination.  The examiner noted that the Veteran feared seeking psychiatric treatment.  During the examination, the Veteran reported symptoms which included sleep disturbance manifest by nightmares and erratic sleep, anger, avoidance of thoughts, feelings, or conversations related to the trauma, and intrusive thoughts.  He reported that following discharge from the military, he worked for the city; thereafter, he began work with the federal government as an electrician.  He had been in his current position since 1983 and performed his job well, but he took occasional time off from work due to stressful feelings.  He was currently married to his second wife of twenty-two years and had four children, with the youngest still at home while in college.  He reported a positive relationship with his wife and children.  He generally stayed to himself, having few friends, but enjoyed activities such as being an official for high school basketball and softball games.

On examination, the Veteran was well-groomed and cooperative.  His mood was euthymic.  Speech was normal in rate and flow, free from irrelevant, illogical, or obscure speech patterns, and thought process and ability to communicate were not impaired.  The Veteran appeared to be fully oriented with normal eye contact.  He adequately handled activities of daily living.  No psychotic symptomatology was noted; hallucinations and delusions were denied.  Although there were reported suicidal and homicidal thoughts, the Veteran denied plan or intention to act.  Psychiatric symptoms were noted to cause moderate impairment in social functioning and mild impairment in occupational functioning.  The diagnosis was PTSD.  Based upon the demonstrated symptomatology, the Veteran was assessed a GAF score of 65.

In the Veteran's September 2005 notice of disagreement, the Veteran stated that the full extent of his disability was not considered in evaluating his PTSD and included a narrative of symptoms, including some symptoms noted on his March 2005 VA examination, and other symptoms, such as limited interaction with his children due to his short temper and mood swings, depression, and difficulty remembering things that prevents him from performing to his fullest at work.

VA treatment records reflect that the Veteran established care with the VA in May 2007 and underwent a mental health consultation in June 2007.  At that time, the Veteran reported working for the federal government in a position he started in 2005; prior to that job, he held another position with the federal government for twenty-five years.  He denied problems with current/previous employers.  He reported that he lived with his wife and that he did not have a good relationship with one of his four children.  A mental status examination performed at that time revealed that the Veteran was well-groomed with a dysthymic mood and affect within normal limits.  He was fully oriented, with a clear, logical, and goal-oriented thought process.  Judgment and insight were fair.  The diagnostic impression was PTSD; the examiner referred to the PTSD assessment performed at the March 2005 VA examination for the full assessment of symptoms.  A GAF score of 56 was assigned.

In a September 2007 VA treatment record, the Veteran complained that his PTSD medication made his PTSD symptoms worse.  A mental status examination performed at that time revealed that the Veteran was neatly groomed with normal activity and speech.  His mood was mildly depressed and irritable with a normal range and intensity of affect and full orientation.  He was tearful at times.  No psychotic symptoms were noted, and he was noted to be without suicidal or homicidal ideation.  A GAF score of 51 was assigned.

The Veteran continued treatment sessions through November 2007.  Throughout the course of treatment, the Veteran reported continuing symptoms substantially similar to those noted in his subsequent VA examinations relevant to this period of the appeal, discussed in full below.  These symptoms included flashbacks, sleep disturbance, being easily startled, social withdrawal, irritability, and occasional depression and anxiousness.  Mental status exams performed as part of each session showed mental status was within normal limits, with the Veteran appearing fully oriented.  Thoughts were logical and coherent with no loosening of association or flight of ideas, speech was appropriate to context, and the Veteran denied suicidal or homicidal ideation.

In a November 2007 treatment record, the therapist noted that the Veteran had been successfully using techniques to reduce anxiety, which resulted in the Veteran's being able to attend more social outings than in the past.
An August 2008 VA treatment record shows that the Veteran was given information to establish long-term individual therapy.  VA treatment records do not indicate further psychiatric treatment.

In November 2009, the Veteran was afforded another VA psychiatric examination.  The Veteran's claims file was reviewed in conjunction with the examination.  During the examination, the Veteran reported symptoms which included sleep disturbance manifest by nightmares and erratic sleep, anger and irritability, flashbacks, avoidance of thoughts, feelings, or conversations related to the trauma, difficulty concentrating, being easily startled, and depressed mood.  He reported full-time work as an electrician, with two to three weeks lost from work in the past twelve months due to PTSD symptoms.  He did report some problems with co-workers related to interpersonal interaction.  Socially, he continued to stay to himself, including avoiding crowds, but did continue to participate as a basketball official.  He worked hard to avoid fights when he experienced high irritability.

On examination, the Veteran was clean and neatly groomed.  Affect was intense and angry, mood was agitated; the examiner noted that the Veteran was openly angry and hostile when told the examiner lost the report from the last exam, but he became less hostile and more flexible as the exam progressed, with tension remaining.  Speech was clear and coherent, and thought process showed circumstantiality, with preoccupation of one or two topics.  The Veteran appeared to be easily distracted with a short attention span.  Memory was good, insight was fair, and judgment was fair, in that he understood the outcome of his behavior.  He adequately handled activities of daily living, with moderate problems in some areas such as driving and exercising due to irritability, vigilance, and physical pains.  No psychotic symptomatology was noted, including no evidence of auditory or visual hallucinations.  There was no homicidal ideation; there was suicidal ideation without plan or intent to act.  Psychiatric symptoms were noted to cause deficiencies in judgment, thinking, family relations, work, and mood.  The diagnosis was PTSD with depressive disorder due to PTSD.  Based upon the demonstrated symptomatology, the Veteran was assessed a GAF score of 50.

In November 2011, the Veteran was afforded another VA psychiatric examination.  The Veteran's claims file was reviewed in conjunction with the examination.  During the examination, the Veteran reported symptoms which included sleep disturbance manifest by erratic sleep, anger and irritability, flashbacks, avoidance of thoughts, feelings, or conversations related to the trauma, diminished interest in activities, difficulty concentrating, being easily startled, and obsessions of pulling out his arm hair.  Two years prior, he both stopped taking medication for his PTSD due to side effects and stopped receiving psychiatric treatment.  He reported continuing to work for the federal government as an electrician and being promoted to a supervisor, facing some work stressors.  He also noted various past positions in military reserve service following his active duty from 1968-1970.  Socially, he continued to not tolerate crowds.  He reported that he lived with his wife and had four children.  Family relations were overall good.

On examination, the Veteran experienced mild memory loss and disturbances of motivation and mood, but denied depression and suicidal thoughts; there was no evidence of homicidal ideation.  There was no evidence of an inability to adequately handle activities of daily living, including management of financial affairs.  No psychotic symptomatology was noted; an obsessional ritual of pulling out arm hair was noted.  Psychiatric symptoms were noted to cause occupational and social impairment with reduced reliability and productivity.  The examiner also noted that the Veteran's symptoms seemed to remain the same in severity as from the last VA examination.  The diagnosis was PTSD.  Based upon the demonstrated symptomatology, the Veteran was assessed a GAF score of 57.

In the June 2012 videoconference hearing, the Veteran reported PTSD symptoms including anxiousness, irritability, problems with co-workers, sleep disturbance with occasional nightmares, difficulty concentrating, and a continuing desire to be alone.  He also stated an occasional desire to hurt others, but many times withdrawing from the situation to calm down rather than taking action.

For the period prior to June 26, 2007, based on a review of the record, taking into consideration the additional impairment from this disability as reflected by the history reported, subjective reports, and clinical findings, the Board finds that a disability rating in excess of 30 percent is not warranted.  Specifically, during this time period, the evidence of record demonstrates mild impairment in occupational functioning and moderate impairment in social functioning.  The Veteran was not receiving psychiatric treatment during the appeal period but reported sleep disturbance manifest by nightmares and erratic sleep, avoidance, and arousal symptoms.  While he took off time from work occasionally and reported mild memory loss, he had a long history of employment with his current employer in which he performed well.  He did demonstrate deficiencies in social situations.  However, he was able to maintain good relationships with his wife and children, had a few friends, and participated in activities such as being an official for sports games.  Further, the Veteran was able to adequately perform activities of daily living.  Although he reported suicidal and homicidal ideation, he denied plan or intention to act.  In sum, the evidence of record for this time period presents a disability picture that more nearly approximates a 30 percent rating.  Essentially, the Veteran's PTSD has not been shown to be productive of difficulty in establishing and maintaining effective work and social relationships, with symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, weekly panic attacks, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, and/or disturbances of motivation.

For the period from June 26, 2007, based on a review of the record, taking into consideration the additional impairment from this disability as reflected by the history reported, subjective reports, and clinical findings, the Board finds that a disability rating in excess of 50 percent is not warranted.  Specifically, during this time period, the evidence of record corresponds to occupational and social impairment with reduced reliability and productivity, including a history of flashbacks, sleep disturbance including nightmares, avoidance symptoms, irritability and anger, diminished interest in activities, difficulty concentrating, and occasional depressed mood and anxiousness.  Although the Veteran exhibited symptoms relative to the 30, 50, and 70 percent criteria during this time period (e.g.: suicidal ideation; obsessive ritual), the Board finds that the evidence from this time period presents a disability picture that more nearly approximates the 50 percent criteria.  Specifically, the Veteran did demonstrate deficiencies in social situations.  However, he was able to maintain relationships with his wife and grown children, and he was able to participate in some social situations and remove himself from frustrating interpersonal situations using relaxation techniques.  He was able to adequately perform activities of daily living.  Although he reported some issues with co-workers, the record does not indicate that these issues impaired his ability to perform his work duties; he was promoted to a supervisory position.  He was also able to control his desire to have outbursts by removing himself from situations to calm himself down; the record does not reflect any episodes of physical violence during the appeal period.  While the Veteran reported suicidal ideation, there is no evidence of plan or intent to act.  He also worked to calm himself down in situations rather than acting on his frustrations with others.  As such, the evidence does not reflect a persistent danger of hurting self or others.

In sum, for the entire time period on appeal, the Veteran's PTSD has not been shown to be productive of an inability to establish and maintain effective relationships, with symptoms such as illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting functioning, spatial disorientation, neglect of personal appearance and hygiene, and/or difficulty adapting to stressful situations, the 70 percent rating criteria.  The maximum 100 percent rating requires total occupational and social impairment.  VA treatment records and examinations fail to demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name during any period of the claim.

The Board further finds that none of the GAF scores assigned, either before or after June 26, 2007 (ranging from 50 to 65), alone, provides a basis for assigning ratings in excess of those already granted.  In assessing the degree of psychiatric disability, GAF scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 1994 (DSM-IV)).  However, the GAF score assigned in a case is not entirely dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  A GAF score of 41-50 relates to serious symptoms, such as suicidal ideation and severe obsessive rituals, or any serious impairment in social, occupational, or school functioning, such as having no friends or being unable to keep a job.  A GAF score of 51 to 60 relates to moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score ranging from 61 to 70 relates to some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  In this case, the symptoms demonstrated by the Veteran over the period from June 26, 2007 fail to reflect an entire picture of behavior that is indicative of the low GAF score of 50 assigned at the November 2009 VA examination.  As such, the Board finds the narratives contained in the VA treatment records and the VA examiners' explanations as the most probative evidence of the Veteran's symptomatology.

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the service-connected PTSD disability that is not encompassed by the schedular rating assigned.  There is no objective evidence that the Veteran's service-connected disability presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render application of the regular schedular standards impractical.  The symptoms reported by the Veteran are contemplated by the rating code, and the record does not reflect the Veteran missing work in excess of that already contemplated by the ratings assigned or being hospitalized frequently for his disability.  The functional impairment shown is fully encompassed by the schedular rating criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Based on the foregoing, the Board finds that the staged ratings assigned for the Veteran's PTSD are appropriate, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), and that the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent prior to June 26, 2007, and 50 percent thereafter.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent prior to June 26, 2007 for PTSD is denied.

Entitlement to a disability rating in excess of 50 percent from June 26, 2007 for PTSD is denied.



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


